DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.

Previous Rejections
Applicants' arguments, filed 28 January 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9, 11-16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cottard et al. (US Patent Application Publication 2004/0133994) and as evidenced by CAS registration listings for “Lauryl alcohol” and “Myristyl alcohol”.

Cottard et al. also disclosed the inclusion of at least one C10-C14 fatty alcohols (claim 1) in from 5 to 20 wt% (claim 26). Three of the five alcohols in this range (C12-C14) are solid at room temperature (as shown by the CAS registration listings) and thus read upon instantly recited element (d). While this range does not read upon the range instantly recited (at least 10 wt%), the ranges do overlap. And in cases involving overlapping ranges, where the instantly claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists.  See MPEP 2144.05.
Instant claims 2-3 and 19 further limit the non-associative polymer (element (c)), and the copolymer of acrylic acid and dimethyl diallyl ammonium chloride is taught as an alternative polymer to use in the compositions of Cottard et al. (paragraph [195]).
Instant claims 4-6 and 20 further limit the neutralized fatty acid (element (a)), and the oleic acid diethanolamine in the example cited above reads upon these limitations.

Instant claims 11 and 12 further limit the fatty substance (element (d))., and C10-14 alcohol cited above reads upon the limitation recited by instant claim 11, and the range recited by instant claim 12 is overlapped by the range taught by Cottard et al.
Instant claim 13 recites a further limitation to the alkaline agent (element (f)), and cited ingredients read upon this limitation.
Instant claim 14 recites the further inclusion of at least an oxidation dye precursor, and several are present in the working example disclosed by Cottard et al.
Instant claims 15 and 16 recite the further inclusion of a nonionic associative polymer.  And Cottard et al. suggests the inclusion of nonionic associative polymers (paragraph [261]).

Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Cottard et al. (US Patent Application Publication 2004/0133994) and as evidenced by CAS registration listings for “Lauryl alcohol” and “Myristyl alcohol” as applied to claim 1 above, and further in view of LaPetina et al. (US Patent 5,154,847).
	Cottard et al. teaches almost all of the limitations recited by instant claims 20 and 21, except for the inclusion of a monoethanolamine salt of stearic acid.  Cottard et al. does teach the inclusion of salts of stearic acid as a surfactant (paragraph [243]), but not the specific salt instantly recited.  Salts for the surfactants do include numerous options, such as amino alcohols (paragraph [242]), but not the specific one of monoethanol amine
id.).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have used the monoethanol amine salt for the salt taught by Cottard et al.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.

Response to Arguments
	The Applicant argues that the rejection over Cottard et al. is not proper. The Applicant states that the inventors have discovered that the particular combination of ingredients defined in claim 1 overcome the problems of scalp discomfort in ammonia-containing dyes, as shown in the results in the instant specification (pages 40 and 41). The combination of elements (a), (b), and (d) is key to achieve this effect. The Applicant states that Cottard et al., in contrast, is not concerned with improving scalp discomfort, and does not teach this goal achieved by the claimed invention.
	The Applicant also argues that the fatty substance (d) as amended and required by the instant claims is not taught by Cottard et al. The Applicant further argues the with respect to the rejection in view of LaPetina et al., that this does not cure the deficiencies of Cottard et al.
The Examiner acknowledges the arguments presented, but does not consider them persuasive.  With respect to the arguments relating to the scalp discomfort, it is noted that this is not a feature recited by the instant claims, and thus the prior art is not required to be shown to possess this feature. And the evidence in the instant specification is not considered to support this effect as an unexpected result to overcome the prima facie case of obviousness. The cited results In re Lindner, 457 F.2d 506, 508 (CCPA 1972).
	With respect to the fatty substance (d) recited by independent instant claim 1, this feature is considered taught by Cottard et al. as explained in the rejection rationale above. As stated, Cottard et al. discloses the inclusion of at least one C10-C14 fatty alcohols (claim 1) in from 5 to 20 wt% (claim 26). Three of the five alcohols in this range (C12-C14) are solid at room temperature (as shown by the CAS registration listings) and thus read upon instantly recited element (d). And as Cottard et al. is not considered deficient, LaPetina et al. is not required to address the deficiencies for that rejection to be proper.

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brian Gulledge whose telephone number is (571) 270-5756.  The examiner can normally be reached on Monday - Friday 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Brian Gulledge/Primary Examiner, Art Unit 1612